Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:                  

                 The prior art taken alone or in combination neither discloses nor makes obvious the instant processes of claims 1, 14, and 21 as recited below as a whole.
	

1. A method, comprising: providing a substrate; forming a first semiconductor fin on the substrate; forming, on the substrate, a second semiconductor fin taller than the first semiconductor fin; forming a first insulating fin over the substrate and between the first and the second semiconductor fins; forming a second insulating fin on the substrate and adjacent to the first semiconductor fin, wherein the first semiconductor fin is positioned between the first and the second insulating fins; forming a third insulating fin on the substrate and adjacent to the second semiconductor fin, wherein the second semiconductor fin is positioned between the first and the third insulating fins; forming a first epitaxial stack on a portion of the first semiconductor fin; and forming, on a portion of the second semiconductor fin, a second epitaxial stack taller than the first epitaxial stack.


14. A method, comprising: providing a substrate; forming spaced apart first and second semiconductor fins on the substrate, wherein the second semiconductor fin is taller than the first semiconductor fin; forming a first insulating fin on the substrate and between the first and the second semiconductor fins, the first insulating fin having a first height; forming a second insulating fin on the substrate and adjacent to the first semiconductor fin, wherein the first semiconductor fin is positioned between the first and the second insulating fins, the second insulating fin having a second height: forming a third insulating fin on the substrate and adjacent to the second semiconductor fin, the third insulating fin having a third height wherein the second semiconductor fin is positioned between the first and the third insulating fins, and wherein the first, second, and third heights are substantially equal; and depositing a dielectric layer on the substrate to cover a bottom portion of the first and second semiconductor fins and a bottom portion of the first, second, and third insulating films.


21.A method, comprising: providing a substrate with a first semiconductor fin structure and a second semiconductor fin structure spaced apart from the first .




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814